Citation Nr: 0837776	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-38 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty September 1952 to September 
1954.  He died in October 1984, and the appellant is his 
surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  The veteran died in October 1984 at the age of 52.  The 
certificate of death reported the immediate cause of death as 
acute renal failure.  The underlying causes of death were 
listed as typhlitis and myelodysplastic syndrome.  The 
contributing cause of death was listed as polymicrobial 
sepsis.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The medical evidence of record does not show that the 
veteran's death is related to military service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.311, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, letters dated in May 2002 and August 2002 
satisfied the duty to notify provisions.  Additional letters 
were also provided to the appellant in June 2006 and 
September 2006, after which the claim was readjudicated.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's indicated private medical 
records have been obtained.

The veteran's service medical records are unavailable and are 
presumed destroyed in a fire at the National Personnel 
Records Center.  The United States Court of Appeals for 
Veterans Claims has held that, where the service medical 
records are presumed destroyed, the Board's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board is 
satisfied that the evidence of record shows that VA has made 
every effort to secure any additional service records for the 
appellant and has notified her of the records which are 
unavailable.

A VA medical opinion was provided to the appellant to clarify 
the diagnosis of the cause of the veteran's death.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has 


been afforded a meaningful opportunity to participate 
effectively in the processing of her claim, to include the 
opportunity to present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2008).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to 


the production of death.  It is not sufficient to show that 
the service-connected disorder casually shared in producing 
death, but rather it must be shown that there was a causal 
connection between the service-connected disability and the 
veteran's death.  38 C.F.R. § 3.312(b), (c).

The veteran died in October 1984 at the age of 52.  The 
certificate of death reported the immediate cause of death as 
acute renal failure.  The underlying causes of death were 
listed as typhlitis and myelodysplastic syndrome.  The 
contributing cause of death was listed as polymicrobial 
sepsis.  The appellant claims that the cause of the veteran's 
death was related to his active military service.  
Specifically, she claims that the veteran was exposed to 
radiation during military service which caused the diseases 
which led to his death.

At the time of the veteran's death, service connection was 
not in effect for any disability.

As noted above, the veteran's service medical records are not 
associated with the claims file, and they are presumed to 
have been destroyed in a fire at the National Personnel 
Records Center.

A September 1983 private medical report stated that the 
veteran complained of eruptions on his arms and legs.  The 
report stated that the veteran had been seen for a year or 
more for chronic anemia and a myeloproliferative disorder.  
The veteran reported that approximately 3.5 weeks before, he 
noticed numerous bumps on his midarms and legs.  After 
physical examination, the impression was papular eruption, 
questionably folliculitis, questionably secondary to his 
primary myeloproliferative disorder.

A September 1983 skin biopsy of the right arm gave a 
diagnosis of leukocytoclastic vasculitis.  A September 1983 
bone marrow examination gave a diagnosis of 


myeloproliferative syndrome of the bone marrow.

A June 1984 skin biopsy of the right arm stated that the 
veteran had myeloproliferative disorder and had experienced 
erythematous raised lesions on his upper arms for the 
previous several weeks.  On examination of the biopsy 
specimen there report stated that

[t]here is one focus of nuclear dust, 
necrosis, and extravasated red cells.  
This appears to be associated with a 
single thin-walled blood vessel, although 
in most of the sections this vessel is 
out of the plane section and the 
leukocytoclastic process is seen within 
the perivascular dermis.

Taken in conjunction with the [veteran's] 
previous biopsy from September of 1983, 
the processes appear similar.  A drug 
eruption would be one possibility for the 
observed findings.

The diagnoses were leukocytoclastic vasculitis, focal - mild, 
punch biopsy of skin, right upper arm, and superficial 
perivascular dermatitis with mixed infiltrate, punch biopsy 
of skin, right upper arm.

A September 1984 private left lung biopsy report gave a 
diagnosis of bilateral progressive pulmonary infiltrative 
process, exact etiology undetermined.  A subsequent September 
1984 private examination of the extracted lung specimen 
showed fungal elements that "are most likely contaminants."  
An examination of a different extracted lung specimen noted 
that "fungal pseudohyphae and a few yeasts" were seen.  The 
examiner stated that "[t]he significance of these is 


uncertain, but with the paucity of inflammatory cells and the 
appearance of the open lung biopsy subsequently performed, it 
is doubtful that these are of significance."

A further September 1984 private left lung biopsy report 
stated that the veteran had a diagnosis of progressive 
bilateral pulmonary infiltrate.  The report notes that 
subsequent testing showed yeast in the extracted samples.  
The examiner stated that "[i]n view of their small numbers, 
it was felt that the yeast were probably not of etiologic 
significance."

An October 1984 private medical report stated that the 
veteran expired on October 12, 1984.  The report stated that 
that the veteran's "cause of death was due to progressive 
renal failure and metabolic changes."  The final diagnoses 
were

Myeloproliferative disease process, type 
unspecified with progressive 
pancytopenia.
Multiple hemorrhagic events secondary to 
thrombocytopenia including:  a. pulmonary 
hemorrhage.  b. intramural hemorrhage 
into the right colon.  c.  probable upper 
and lower gastrointestinal hemorrhage 
unrelated to b.  d.  pseudomembranous 
colitis secondary to antibiotic therapy.
Clostridia difficile infection.
Candida and reflux esophagitis.
Acute and chronic iron overload syndrome 
with probable secondary hemochromatosis 
involving the liver and heart.
Prior history of positive PPD.
Acute renal failure, probably 
multifactorial in origin.

In an August 2002 statement, the appellant stated that in 
regard to the cause of the veteran's death, "doctor at loss, 
but reasonable explanation was nuclear failure or exposure 
would answer what was wrong."

In a September 2002 statement, the appellant stated that

[w]hy [didn't] the US Army inform us of 
[Strontium] 90 bone marrow d[y]sfunction 
being exposed to atoms experiments in 
1953 to 1954. . . . He died to nuclear 
exposure is so obvious, bone marrow 
radiological dust in his lungs and is all 
you need and you have his pathology which 
is proven without a doubt!

In a second September 2002 statement, the appellant 
stated that the veteran

was in service in 1953-1955 as a secret 
communications specialist. . . . Right 
before our marriage on February 14, 1953, 
he went to an assignment somewhere in 
Nevada.  Our honey moon lasted a week and 
he had to leave again to Nevada in spring 
of 1953. . . . He would leave for 
different assignments highly confidential 
in nature without specifying the exact 
location due to extreme secrecy of his 
assignments. . . .

I noticed that after one of his 
assignments in Nevada in 1953 he was not 
feeling well for two months before we 
were to leave for home.  At home he went 
in for a physical where he was told he 
turned anemic that is why he always felt 
so tired and very pale. . . .

The post mortem diagnosis was leukemia, 
bone marrow dysfunction, no white 
corpuscles left.  His exposure to Nevada 
nuclear testing of 1953 turned to be 
fatal for him.

In a November 2002 statement the appellant stated that in 
1954 the veteran

came home anemic from a top secret 
bivouac and he never really recovered . . 
. Evidently the problem rooted in service 
but thanks to the US Army ignorance and 
my husband's stubbornness and not getting 
physicals, it was diagnosed only in early 
80s when they documented nuclear dust in 
his lungs!  Maybe it could have been 
different [Strontium] 15 attacking his 
bone marrow and his lungs when in service 
but that he turned anemic in service is a 
fact.

You have my late husband's medical 
records and lab tests . . . with comments 
regarding his nuclear exposure and 
nuclear dust in lungs.  As you can see, 
his diagnosis is same as exposure to 
[Strontium] 15!

A January 2003 VA medical opinion stated that the examiner 
was asked whether the veteran's "myeloproliferative 
disorder, type unspecified, is a leukemia.  Certainly, it is 
not chronic lymphocytic leukemia.  Strictly speaking, it is 
my understanding that it would not be considered a 
leukemia."  A subsequent December 2003 e-mail from a VA 
physician stated that "[m]yelodysplastic syndrome is 
considered 'pre-leukemia' since it sometimes but not always 
progresses to actual leukemia."

A December 2004 letter from the Defense Threat Reduction 
Agency stated that the appellant

[i]ndicates that her husband was present 
in Nevada during atmospheric nuclear 
testing conducted in 1953. . . .

The Unites States Government conducted 
Operation UPSHOT-KNOTHOLE at the Nevada 
Test Site from March 17 through June 20, 
1953.  Army morning reports indicate that 
on March 14, 1953, while assigned to 
Instructor Company #1, Signal Corps 
Replacement Training Center, 9600 
Technical Service Unit at Camp Gordon, 
Georgia, [the veteran] went on Detached 
Service to "I" Company, Technical 
Training Group, Signal Corps Replacement 
Training Center, 9600 Technical Service 
Unit, also at Camp Gordon, Georgia.  He 
remained with this unit until May 27, 
1953, when he returned to Instructor 
Company #1, where he served until 
November 1, 1953.  There is no indication 
that [the veteran] or his unit 
participated in Operation 
UPSHOT-KNOTHOLE.  Additionally, after a 
careful search of available dosimetry 
data, we found no record of radiation 
exposure for [the veteran.]

In summary, Army records do not document 
his participation in U.S. atmospheric 
nuclear testing.

In a January 2005 statement the appellant stated that the 
veteran's "autopsy showed nuclear dust that he could have 
got exposed to due to a top secret clearance Kripto-NATO. . . 
. His secret classified tours suggest an idea he may have 
been exposed to nuclear radiation during the service."

In a March 2007 statement the appellant stated that the 
veteran's

autopsy showed nuclear dust that he could 
have got exposed to due to a top secret 
clearance Crypto-NATO. . . . He was not 
able to acquire nuclear dust in Omaha, 
[Nebraska], where he was born, raised in 
a clean environment, and lived all his 
life with the exception of the active 
duty and the reserves. . . . His secret 
classified Army tours suggest an idea he 
may have been exposed to nuclear 
radiation during the service. . . . The 
US Army must be the only source for my 
husband's nuclear dust autopsy result.

The appellant claims that the veteran's cause of death was 
related to exposure to radiation during military service.  
Presumptive service connection for a disability based upon 
exposure to radiation can be awarded on two different legal 
bases.  The first basis is a presumptive basis for diseases 
specific to radiation-exposed veterans under 38 C.F.R. § 
3.309(d).  The second basis is based on exposure to ionizing 
radiation with the subsequent development of a radiogenic 
disease under 38 C.F.R. § 3.311.

There are certain diseases that are presumptively 
service-connected specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Initially, it is 
noted that leukemia, other than chronic lymphocytic leukemia, 
is among the diseases subject to presumptive service 
connection due to radiation exposure.  See 38 U.S.C.A. § 
1112(c)(2); 38 C.F.R. § 3.309(d)(2).  However, not only was 
the veteran never diagnosed with leukemia, as noted by the 
January 2003 VA medical 


opinion and the December 2003 e-mail from a VA physician, he 
was also not a radiation-exposed veteran for VA purposes as 
he did not participate in a radiation-risk activity.  See 38 
C.F.R. § 3.309(d)(3)(ii).  Despite the appellant's claims, 
there is no evidence of record that the veteran ever engaged 
in a radiation risk activity of any kind and the December 
2004 letter from the Defense Threat Reduction Agency 
specifically stated there was no record that the veteran was 
ever exposed to radiation during military service.  
Accordingly, presumptive service-connection for the cause of 
the veteran's death due to exposure to radiation is not 
warranted under 38 C.F.R. § 3.309.

Radiogenic diseases may also be service-connected pursuant to 
38 C.F.R. § 3.311 if the veteran was exposed to ionizing 
radiation.  Leukemia, other than chronic lymphocytic 
leukemia, is a radiogenic disease for the purposes of 
38 C.F.R. § 3.311.  However, there is no evidence whatsoever 
that the veteran was ever exposed to ionizing radiation.  As 
noted above, despite the appellant's contentions, there is no 
evidence that the veteran ever participated in the 
atmospheric testing of nuclear weapons, served in the 
occupation of Hiroshima or Nagasaki, or otherwise served in 
any place or manner which would indicate that he may have 
been exposed to ionizing radiation.  Accordingly, presumptive 
service-connection for the cause of the veteran's death due 
to exposure to radiation is not warranted under 38 C.F.R. 
§ 3.311.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude an appellant from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).

In this regard, the medical evidence of record does not 
relate the cause of the veteran's death to military service, 
to include exposure to radiation.  There is no 


medical evidence that the veteran had any of the disorders 
which caused or contributed to cause his death during 
military service.  Furthermore, there is no medical evidence 
of record that relates the cause of the veteran's death, or 
indeed any medical disorder of any kind, to military service.

As shown by the numerous written statements, the appellant's 
entire claim is based on a contention that "nuclear dust" 
was found in the veteran's lungs in an autopsy performed 
after his death.  This is not substantiated by the medical 
evidence of record.  The specific private medical report that 
the appellant repeatedly refers to is a June 1984 skin biopsy 
of the right arm, which diagnosed leukocytoclastic 
vasculitis.  The report did indeed state that there was a 
"focus of nuclear dust."  However, it was a biopsy of a 
skin lesion on the veteran's right upper arm, not from his 
lungs, and it was conducted 4 months prior to his death, not 
in an autopsy.  Furthermore, and most importantly, the 
appellant has repeatedly misinterpreted the definition of 
"nuclear dust" in this medical report.  While the word 
"nuclear" can relate to an atomic nucleus and commonly 
refers to fission weapons of this type, it can also refer to 
the nucleus of a cell.  See Merriam Webster's Collegiate 
Dictionary, 850 (11th ed., 2003); see also Dorland's 
Illustrated Medical Dictionary, 1282 (30th ed. 2003).  The 
latter is the definition which is applicable to the June 1984 
skin biopsy of the right arm.

The term "nuclear dust" is a medical term that refers to 
this kind of material.  Indeed, the diagnosis given in the 
June 1984 skin biopsy, leukocytoclastic vasculitis, is often 
medically associated with the cellular term "nuclear dust."  
An online medical article gives a clear definition of this 
term and specifically 
lists the veteran's diagnosis as a disability in which the 
term is used: 
"Nuclear Dust - Breakdown products of the nuclei of 
inflammatory cells, 
usually neutrophils.  Often present with leukocytoclastic 
vasculitis."  See 
http://www.thedoctorsdoctor.com/diseases/vasculitis.htm at 
Commonly Used Terms.  As such, the report is simply stating 
that there was a breakdown in the 


cellular nuclei of the cells in the lesion on the veteran's 
arm, not that there was radioactive material found on or in 
his body.  Thus, not only is there no evidence that the 
veteran was ever exposed to radiation during military 
service, there is also no evidence that the cause of the 
veteran's death was related to radiation in any manner.  The 
appellant's claim is predicated on a misunderstanding of the 
definition of the term "nuclear dust" in the June 1984 skin 
biopsy report.  Indeed, the June 1984 report specifically 
stated that one possible cause for the results could have 
been a "drug eruption."

The September 1984 biopsies of the specimens from the 
veteran's lungs also confirm this analysis.  While 
infiltrates were found on these reports, they were concluded 
to be fungus and yeast, not radioactive particles.  
Furthermore, the examiner specifically stated it was 
"doubtful that these are of significance" to the veteran's 
disorder.

The appellant's statements alone are not sufficient to prove 
that the cause of the veteran's death is related to military 
service, to include as secondary to exposure to radiation.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As she is not a physician, the appellant is not 
competent to make a determination that the cause of the 
veteran's death is related to military service, to include as 
secondary to exposure to radiation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As such, there is no medical evidence of 
record linking the cause of the veteran's death to military 
service, to include as secondary to exposure to radiation, 
and as such service connection for the cause of the veteran's 
death is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
relating the cause of the veteran's death to 


military service, to include as secondary to exposure to 
radiation, the preponderance of the evidence is against the 
appellant's claim, and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


